internal_revenue_service number release date index number ----------------------------- ---------------------------- ------------------------------------- ------------------------- --------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-154479-05 date date legend x ----------------------- ------------------------------------ ---------------------------- ---------------------- ------- ---------------------- y country date1 date2 dear -------------- this letter responds to the letter dated date submitted on behalf of x and y requesting a ruling that y be granted an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election under sec_301 c to be treated as an association_taxable_as_a_corporation for federal tax purposes facts country at the time of formation y made an election to be disregarded as an entity separate from its owner x effective date1 y intended to elect to be treated as an association_taxable_as_a_corporation for federal tax purposes effective date2 however y inadvertently failed to timely file the proper election law and analysis according to the information submitted y was formed in date1 under the laws of sec_301_7701-3 provides guidance on the classification of a foreign eligible_entity for federal tax purposes generally a foreign eligible_entity is treated as an association if all members have limited_liability unless the entity makes an election plr-154479-05 to be treated otherwise a foreign eligible_entity with a single owner having limited_liability may elect to be treated as a disregarded_entity pursuant to the rules under ' c sec_301_7701-3 provides that an entity classification election must be filed on form_8832 and can be effective up to days prior to the date the form is filed or up to months after the date on which the form is filed sec_301_7701-3 provides in part that if an eligible_entity makes an election under sec_301_7701-3 to change its classification the entity cannot change its classification by election again during the sixty months succeeding the effective date of the election under ' c the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term aregulatory election as including an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards that the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under ' will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a conclusion based solely on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied as a result y is granted an extension of time of days from the date of this letter to make an election to be treated as an association_taxable_as_a_corporation for federal tax purposes effective date2 y should make the election by filing a properly executed form_8832 with the appropriate service_center a copy of this letter should be attached to the form except as specifically provided herein no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code plr-154479-05 the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer requesting it sec_6110 of pursuant to the power_of_attorney on file with this office a copy of the letter is being sent to your authorized representative enclosures copy of this letter copy for sec_6110 purposes sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries
